Broyles, C. J.
0. W. Wright sold under a warranty deed certain real property in the City of Borne, Georgia, to the Salvation Army. Prior to this sale the city issued an execution against the property for its proportionate cost of street improvements, and after the sale this execution was levied upon the property, and was paid off by the Salvation Army. Suit was subsequently brought by the Salvation Army against Wright, to recover the amount so paid, with interest, and the judge, sitting without the intervention of a jury, rendered a judgment in favor of the plaintiff and against the defendant for the principal sum of $273, and $60.05 interest, and the defendant excepted. *
The property was described in the execution as belonging to C. W. Wright, and as “the property fronting 24 feet at 502 Broad street.” Upon the trial the following undisputed facts were shown: The City of Borne had a regular system of numbering streets, and Broad street was one of the streets numbered. 502 Broad street was a definite piece of property in the City of Borne, and there was no other No. 502 Broad street in the city. The property at 502 Broad street extended back about 90 feet and contained a two-story brick building, and immediately in the rear of this property the defendant owned other realty, which was not *707separated from this property by any fence, enclosure, or other physical evidence of demarcation. All the necessary conditions precedent to the issuance of the fi. fa. had been complied with, in accordance with the laws and the charter of the City of Rome. The property was duly advertised for sale, and, in accordance with the advertisement, was sold by the marshal to the City of Rome, although no deed was made by the marshal to the city, the usual custom being not to execute such a deed until the end of the year, when the redemption period had expired. Subsequently the Salvation Army paid off the fi. fa. When the fi. fa, was issued and demand was made on Wright for payment he refused to pay it, and he verbally so notified the Salvation Army when he sold it the property, before he executed the warranty deed to it.
In our opinion the description of the property in the fi. fa. was not so indefinite as to render the fi. fa. void. See, in this connection, Collier v. Vason, 12 Ga. 441; Oatis v. Brown, 59 Ga. 711; Longworthy v. Featherston, 65 Ga. 165 (1), 166; Collins v. Boring, 96 Ga. 360 (23 S. E. 401); Hawkins v. Johnson, 131 Ga. 347 (1) (62 S. E. 285).
It appears undisputed that Wright had actual notice of the issuance of the fi. fa., and at least constructive notice of the levy and of the duly advertised sale of the property.
The judgment rendered by the court was authorized by the evidence, and no material error of law appears to have been committed upon the trial. Substantial justice has been done, and for no reason assigned is a new trial required.

Judgment affirmed.


Lulce J., and Bloodworth, J., concur.